The defendant (husband) appeals from an order adjudging him in contempt, but not imposing any sentence on condition that he reduce the arrearages by monthly payments. The record is unclear on certain important issues, not the least of which is whether the document bearing the caption, “Findings and Judgment of Contempt” is a final judgment from which an appeal lies. See Borman v. Borman, 378 Mass. 775, 781-782 (1979). We remand for a determination of (1) whether a hearing is contemplated before additional sanctions (if *902necessary) are imposed, and (2) whether this case implicates civil or criminal contempt. The judge below may hold such further hearings to settle the record and may supplement his findings consistent herewith.
John E. Heraty, for John J. Gallagher, submitted a brief.

So ordered.